Citation Nr: 1719878	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  08-13 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD) and hiatal hernia, to include as secondary to a service-connected disorder.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel






INTRODUCTION

The Veteran served on active duty with the United States Army from October 2004 to March 2007.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a December 2008 rating decision by the Waco, Texas Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

The Board remanded the case in March 2010 for further development.  

In a May 2012 decision, the Board, in pertinent part, denied the Veteran's claim for service connection for a gastrointestinal disorder, to include GERD and hiatal hernia, to include as secondary to the service-connected complex regional pain syndrome (CRPS) of the right lower extremity.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 Memorandum decision, the Court vacated and remanded that part of the May 2012 decision of the Board that denied service connection for a gastrointestinal disorder, to include GERD and hiatal hernia, to include as secondary to CRPS of the right lower extremity, for further development and readjudication consistent with the Court's decision.  The Veteran's claim has since been returned to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Veteran primarily contends that he developed an upper gastrointestinal tract disorder, distinct from his currently service-connected irritable bowel syndrome, which is manifested as heartburn or reflux.  He maintains that his symptoms are secondary to his service-connected CRPS.  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Secondary service connection is also available for chronic aggravation of a nonservice-connected disorder.  In reaching the determination as to aggravation of a nonservice-connected disability, the baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular nonservice-connected disorder.  See 38 C.F.R. § 3.310.

At the March 2009 VA general examination, the Veteran provided his military and medical history, and reported to experience loose bowel movements and abdominal cramping on a recurrent basis while serving in the military.  According to the Veteran, he currently experiences loose bowel movements and abdominal cramping that is aggravated whenever he eats spicy foods and foods rich in protein.  He reported to take 20 milligrams (mg) of omeprazole in the morning and 300 mg of Zantac at night.  The Veteran was not sure whether he suffered from a hiatal hernia but did report recurring nausea and vomiting since June 2008 which was attributed to the Morphine he had been taking for a long period of time.  After reviewing the Veteran's claims file and conducting a physical evaluation of the Veteran, the VA examiner diagnosed him with having irritable bowel syndrome and hiatal hernia.  
At the August 2010 VA examination, the VA examiner diagnosed the Veteran with having gastroesophageal reflux disease (GERD) that was manifested as heartburn.  According to the examiner, the Veteran's GERD manifested as heartburn is less likely as not caused by or a result of his military service.  In reaching this opinion, the examiner noted that the onset of the Veteran's GERD was unclear from his history, and there was no history of heartburn or gastrointestinal symptoms referable to reflux disease documented in his service treatment records nor within a year after leaving service in March 2007.  

In the July 2011 VA addendum, the examiner determined that the Veteran's GERD manifested as heartburn was less likely as not caused by, or a result of, his military service.  In reaching this determination, the examiner noted that the Veteran's GERD had its onset in early 2009, and there was no history, nor any documented episodes, of heartburn or symptoms of GERD documented during the Veteran's military service, or within one year after his military service in March 2007.  The examiner also determined that the Veteran's GERD was neither caused by, or a result of, any of his service-connected disabilities, to include any medication he reportedly used to treat his service-connected disabilities.  In reaching this determination, the examiner reasoned that none of the service-connected disabilities, or medications required to control or treat the service-connected disabilities, caused or lead to the development of GERD.  

As noted in the Introduction, in the May 2012 decision, the Board denied the claim of service connection for gastrointestinal disorder, to include as secondary to a service-connected disability.  The Veteran appealed the denial of his claim to the Court, and in the March 2014 Memorandum Decision, the Court found the July 2011 VA medical opinion inadequate for two reasons: (1) the examiner failed to address the Veteran's hiatal hernia and whether said disorder was related to his service, or to any of his service-connected disabilities; and (2) the examiner limited his discussion of the Veteran's GERD symptoms to heartburn and did not address the nature and etiology of additional symptoms reported by the Veteran, to include, vomiting, pain, nausea and regurgitation.  As such, the Court remanded the Veteran's claim and directed the Board to obtain a new medical opinion that addressed all of the Veteran's current gastrointestinal disorders and their symptoms, and evaluated whether his conditions were caused by, or related to, his service, or to a service-connected disability, to include medication used for treatment of his service-connected disabilities.  

In October 2014, the Board remanded the Veteran's claim for another VA examination and medical opinion that addressed all of his current gastrointestinal disorders and their symptoms, and provided a medical opinion as to whether any diagnosed condition and/or symptom was at least as likely as not, related to service or a service-connected disability, to include use of medication for treatment of such.  

Pursuant to this remand, the Veteran was scheduled for another VA esophageal examination in November 2016.  After reviewing the Veteran's claims file, and conducting a physical evaluation of the Veteran, the examiner diagnosed him with having GERD and hiatal hernia.  According to the examiner, these disorders were less likely than not incurred in, or caused by service because the medical records reflect that the Veteran's gastrointestinal symptoms started more than twelve months after his discharge from active duty in March 2007.  The examiner also determined that the Veteran's GERD and hiatal hernia were less likely than not caused by any of his current service-connected disabilities, and provided her rationale for the conclusion reached.  The examiner attributed the Veteran's GERD and hiatal hernia to his obesity rather than any of his other service-connected disabilities.  According to the examiner, obesity is a significant risk factor for GERD, "with a 1.5 to 2-fold increase in the risk of GERD symptoms compared to individuals with a normal [body mass index]."  The examiner also determined that the Veteran's hiatal hernia was most likely due to his obesity, "as [e]xcessive body weight has been found to significantly increase the risk of hiatal hernia."  

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As mentioned above, establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by, or (b) proximately aggravated by, a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Although the examiner provided medical opinions addressing whether the gastrointestinal disorders diagnosed on examination were incurred in service and/or proximately due to his service-connected disorders, she did not address whether these gastrointestinal disorders were aggravated as a result of any of his service-connected disorders.  As such, another remand is necessary for a clarifying medical opinion to determine whether the gastrointestinal disorders diagnosed on examination (GERD and hiatal hernia) were aggravated by any of the Veteran's service-connected disorders.  

As this claim is being remanded again, the Veteran's more recent VA medical records should also be retrieved and associated with the claims file.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records from January 2017 to the present.  

2. Once these records have been obtained and associated with the claims file, refer the claims folder, to include all records on VBMS and Virtual VA, to the same VA examiner who conducted the November 2016 VA esophageal examination, or another VA physician if that examiner is unavailable. 

Following a review of the record, the examiner should express an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's GERD and/or hiatal hernia has been aggravated (chronically worsened beyond normal progression) by any of his service-connected disabilities, to include medication used to treat such disabilities.  If the examiner finds that the service connected disorder(s) chronically worsened the GERD and/or hiatal hernia, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of the GERD and/or hiatal hernia.  If a baseline is established, the examiner should comment on how much the GERD and/or hiatal hernia has/have worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  The examiner must provide a thorough and well-reasoned rationale for all opinions provided.  Stating, alone, that it is medically impossible to establish a cause and effect relationship or to establish aggravation is insufficient.  If that is the examiner's conclusion, the examiner must explain why.

If the examiner finds that the Veteran's GERD and/or hiatal hernia is/are not aggravated by his service connected disabilities, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner must explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

3. After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his attorney must be furnished a supplemental statement of the case. An appropriate period of time should be allowed for response before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


